EXHIBIT 99.1 Sun Healthcare Group, Inc. Reports 2011 Third-quarter Results and Normalized EPS of $0.32 Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (Nov. 1, 2011)—Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced its operating results for the third quarter ended Sept. 30, 2011. Normalized results for the third quarter period ended Sept. 30, 2011: · consolidated revenues rose 2.6 percent to $485.9 million, compared to the same period in 2010, driven primarily by growth in rate and skilled mix in the inpatient services segment; · consolidated adjusted EBITDAR increased 5.6 percent to $63.8 million and adjusted EBITDAR margin grew 30 basis points to 13.1 percent, compared to normalized data for the same period in 2010; · diluted earnings per share from continuing operations was $0.32 on 26.2 million weighted-average diluted shares; · free cash flow was $3.7 million; and · the Company recorded a non-cash, pre-tax impairment charge of $317.1 million associated with the write-down of goodwill and other intangible assets as a result of the impact on the inpatient services business of the final Medicare reimbursement rates for fiscal year 2012 established by the Centers for Medicare and Medicaid Services (CMS), which became effective on Oct. 1, 2011 (the CMS final rule), and a $2.4 million expense related to restructuring initiatives. Both the impairment charge and the restructuring costs have been normalized out of reported results, and the results reported above do not reflect the impact of these charges. Regarding the Company’s third-quarter results, William A. Mathies, Sun’s chairman and chief executive officer, stated, “Revenue growth and EBITDAR margin expansion in the quarter were in line with our expectations. Our operating metrics showed strength too, with skilled mix days growing 30 basis points year-over-year as our focus on attracting and providing high quality care for high-acuity, short-stay patients continues to have a positive return for the Company. Additionally, the free cash flow we generated in the quarter contributed to bringing our quarter-end cash balance to $91.2 million. The quarter’s strength provides us with a solid footing from which to address the challenges we face related to the CMS final rule for skilled nursing facilities implemented on October 1.” Mathies concluded, “We have begun our mitigation efforts to offset the impact of the CMS final rule, some of which will impact the fourth quarter of 2011 but most of which will yield results in 2012.Based on our experience thus far, we continue to believe that the net impact of the CMS final rule on our 2012 EBITDAR will be between $45 million and $50 million. We also continue to evaluate strategic uses of our significant cash balance toward enhancing our financial flexibility, as well as other strategic initiatives through which we can strengthen our competitive positioning.” Segment Updates SunBridge, Sun’s inpatient services business, reported year-over-year revenue growth in the quarter of $13.7 million, or 3.2 percent, and adjusted EBITDAR of $74.5 million for the quarter, up $5.7 million or 8.2 percent compared to the same quarter during the prior year. Adjusted EBITDAR margin for inpatient services in the quarter was 17.1 percent, up 80 basis points from the same period in 2010.Skilled mix revenue as a percent of total revenue increased by 260 basis points (to 39.8 percent) compared to the same quarter in 2010, driven by continued growth in total skilled admissions. In the quarter, the number of Rehab Recovery Suites® (RRS) beds was increased by an additional 113 beds, enhancing the ability to attract high-acuity patients. These additional beds bring total available RRS beds to 2,185, an increase of 32.7 percent during the same quarter in 2010. Included in the inpatient segment, revenues from SolAmor, Sun’s hospice business, increased $3.6 million from $11.3 million in the third quarter of 2010 to $14.9 million in the third quarter of 2011. Same-store revenue growth in the quarter was 9.4 percent or $1.1 million.An additional $2.5 million of revenue growth was attributable to the Countryside acquisition. On Oct. 1, 2011, SolAmor acquired a small Ohio-based hospice business which complements SunBridge’s Ohio nursing centers and broadens SolAmor’s footprint to 11 states. SunDance, Sun’s rehabilitation therapy services business, reported for the quarter revenues of $62.4 million, adjusted EBITDAR of $2.7 million and adjusted EBITDAR margin of 4.3 percent.While revenues were up compared to the same quarter one year ago, EBITDAR and EBITDAR margin were both down year-over-year due to changes in concurrent therapy reimbursement, which was effective on Oct. 1, 2010, and also due to the implementation of the multiple procedure payment reduction (MPPR), which was effective on Jan. 1, 2011. CareerStaff, Sun’s medical staffing services business, reported revenues of $21.8 million for the quarter, down 2.0 percent compared to revenues in the same quarter of 2010.Despite the decline in revenues, CareerStaff achieved adjusted EBITDAR of $1.6 million and an adjusted EBITDAR margin of 7.3 percent for the quarter. Cash Flow, Capital Structure, Rent Expense and Taxes At Sept. 30, 2011, Sun had $91.2 million in cash and $142.6 million of long-term debt. Sun’s free cash flow for the third quarter of 2011 was $3.7 million, after taking into account $­­­14.2 million of cash used for capital expenditures in the quarter. Rent expense in the quarter reflected the third full quarter in which the increased rents, resulting from Sun’s 2010 restructuring, were paid. Rent expense in the third quarter totaled $37.2 million, consistent with second quarter rent of $37.0 million. As a result of the CMS final rule and its expected impact on Sun’s profitability, the effective income tax rate for the nine months ended Sept. 30, 2011, was lowered to 39.0 percent from the 41.0 percent effective tax rate recorded through the end of the second quarter. Lowering the effective tax rate in the third quarter to balance out the year-to-date tax rate at 39.0 percent produced a lower than expected income tax expense (and rate) in the third quarter.The effective income tax rate for the fourth quarter is expected to be 39.0 percent. Goodwill Impairment Charge and Restructuring Expense Sun recorded a non-cash, pre-tax impairment charge of $317.1 million associated with the write-down of goodwill and other intangible assets as a result of the impact of the CMS final rule, which became effective on Oct. 1, 2011, on the inpatient services business.Sun also recorded a $1.8 million income tax benefit associated with the impairment charge and an expense of $2.4 million related to restructuring costs from Sun’s mitigation initiatives in response to the CMS final rule. The restructuring costs are expected to be non-recurring. Conference Call As previously announced, investors and the general public are invited to listen to a conference call with Sun’s senior management on Wednesday, Nov. 2, 2011, at 10 a.m. Pacific / 1 p.m. Eastern, to discuss the Company’s third-quarter results for the period ended Sept. 30, 2011. To listen to the conference call, dial (888) 208-1812 and refer to Sun Healthcare Group. A recording of the call will be available from 4 p.m. Eastern on Nov. 2, 2011, until midnight Eastern on Dec. 2, 2011, by calling (888) 203-1112 and using access code 8727814. About Sun Healthcare Group, Inc. Sun Healthcare Group, Inc. (NASDAQ: SUNH) is a healthcare services company, serving principally the senior population, with consolidated annual revenues in excess of $1.9 billion and approximately 30,000 employees in 46 states. Sun's services are provided through its subsidiaries: as of Oct. 1, 2011, SunBridge Healthcare and its subsidiaries operate 165 skilled nursing centers, 14 combined skilled nursing, assisted and independent living centers, 10 assisted living centers, two independent living centers and eight mental health centers with an aggregate of 22,997 licensed beds in 25 states; SunDance Rehabilitation provides rehabilitation therapy services to affiliated and non-affiliated centers in 38 states; CareerStaff Unlimited provides medical staffing services in 43 states; and SolAmor Hospice provides hospice services in 11 states. For more information, go to www.sunh.com. Forward-looking Statements Statements made in this release that are not historical facts are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time. These forward-looking statements may include, but are not limited to, statements containing words such as "anticipate," "believe," "plan," "estimate," "expect," "hope," "intend," "may" and similar expressions. Forward-looking statements in this release include all statements regarding the scope, timing and effectiveness of the Company’s efforts to mitigate the impact on the Company’s business of the CMS final rule; the Company’s expectations regarding the amount and recurring nature of restructuring costs associated with the CMS final rule; and the Company’s expectations for the effective income tax rate for the fourth quarter of 2011. Factors that could cause actual results to differ are identified in filings made by the Company with the Securities and Exchange Commission and include changes in Medicare and Medicaid reimbursements, including with respect to the CMS final rule, and the Company’s ability to mitigate the impact of such changes; the impact that healthcare reform legislation will have on the Company's business; the ability to maintain the occupancy rates and payor mix at the Company's healthcare centers; potential liability for losses not covered by, or in excess of, insurance; the effects of government regulations and investigations; the ability of the Company to collect its accounts receivable on a timely basis; the amount of the Company's indebtedness; covenants in debt agreements and leases that may restrict the Company's activities, including the Company's ability to make acquisitions and incur more indebtedness on favorable terms; the impact of the economic downturn on the business; increasing labor costs and the shortage of qualified healthcare personnel; and the Company's ability to receive increases in reimbursement rates from government payors to cover increased costs. More information on factors that could affect the Company's business and financial results are included in Sun's filings made with the Securities and Exchange Commission, including its Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, copies of which are available on Sun's web site, www.sunh.com. There may be additional risks of which the Company is presently unaware or that it currently deems immaterial. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond the Company’s control. Sun cautions investors that any forward-looking statements made by Sun are not guarantees of future performance and are only made as of the date of this release. Sun disclaims any obligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements to reflect future events or developments. EBITDA, adjusted EBITDA, adjusted EBITDAR and free cash flow, as used in this press release and in the accompanying tables, which are non-GAAP financial measures, are each reconciled to their respective GAAP-recognized financial measures in the accompanying tables.In addition, normalizing adjustments to adjusted EBITDAR and other financial measures, as discussed in this press release and shown in the accompanying tables, are non-GAAP adjustments and are reconciled to GAAP financial measures in the accompanying tables. # # # SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES KEY INCOME STATEMENT FIGURES CONSOLIDATED (in thousands, except per share data) For the For the Three Months Ended Three Months Ended September 30, 2011 September 30, 2010 Revenue $ $ Center rent expense Depreciation and amortization Interest expense, net Pre-tax (loss) income ) Income tax expense (Loss) income from continuing operations ) Loss from discontinued operations ) ) Net (loss) income $ ) $ Diluted earnings per share $ ) $ Adjusted EBITDAR $ $ Margin - Adjusted EBITDAR % % Adjusted EBITDAR normalized $ $ Margin - Adjusted EBITDAR normalized % % Adjusted EBITDA $ $ Margin - Adjusted EBITDA % % Adjusted EBITDA normalized $ $ Margin - Adjusted EBITDA normalized % % Pre-tax income continuing operations - normalized $ $ Income tax expense - normalized $ $ Income from continuing operations - normalized $ $ Diluted earnings per share from continuing operations - normalized $ $ Net income - normalized $ $ Diluted earnings per share - normalized $ $ See definitions of Adjusted EBITDA and Adjusted EBITDAR in the table "Reconciliation of Net Income to Adjusted EBITDA and Adjusted EBITDAR." See normalizing adjustments in the table "Normalizing Adjustments - Quarter Comparison." 1 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES KEY INCOME STATEMENT FIGURES CONSOLIDATED (in thousands, except per share data) For the For the Nine Months Ended Nine Months Ended September 30, 2011 September 30, 2010 Revenue $ $ Center rent expense Depreciation and amortization Interest expense, net Pre-tax (loss) income ) Income tax expense (Loss) income from continuing operations ) Loss from discontinued operations ) ) Net (loss) income $ ) $ Diluted earnings per share $ ) $ Adjusted EBITDAR $ $ Margin - Adjusted EBITDAR % % Adjusted EBITDAR normalized $ $ Margin - Adjusted EBITDAR normalized % % Adjusted EBITDA $ $ Margin - Adjusted EBITDA % % Adjusted EBITDA normalized $ $ Margin - Adjusted EBITDA normalized % % Pre-tax income continuing operations - normalized $ $ Income tax expense - normalized $ $ Income from continuing operations - normalized $ $ Diluted earnings per share from continuing operations - normalized $ $ Net income - normalized $ $ Diluted earnings per share - normalized $ $ See definitions of Adjusted EBITDA and Adjusted EBITDAR in the table "Reconciliation of Net Income to Adjusted EBITDA and Adjusted EBITDAR." See normalizing adjustments in the table "Normalizing Adjustments - Quarter Comparison." 2 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) September 30, 2011 December 31, 2010 (unaudited) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Prepaid expenses and other assets Deferred tax assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash, non-current Deferred tax assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued self-insurance obligations, current portion Other accrued liabilities Current portion of long-term debt and capital lease obligations Total current liabilities Accrued self-insurance obligations, net of current portion Long-term debt and capital lease obligations, net of current portion Unfavorable lease obligations, net Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock of $.01 par value, authorized 3,333 shares, zero shares were issued and outstanding as of September 30, 2011 and December 31, 2010 - - Common stock of $.01 par value, authorized 41,667 shares, 25,146 and 24,974 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss, net ) - Total liabilities and stockholders' equity $ $ 3 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (in thousands, except per share data) For the For the Three Months Ended Three Months Ended September 30, 2011 September 30, 2010 (unaudited) (unaudited) Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers' compensation and general and professional liability insurance Operating administrative costs Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $103 and $59, respectively Transaction costs - Loss on sale of assets, net - Restructuring costs - Loss on asset impairment - Total costs and expenses (Loss) income before income taxes and discontinued operations ) Income tax expense (Loss) income from continuing operations ) Discontinued operations: Loss from discontinued operations, net of related taxes ) ) Loss on disposal of discontinued operations, net of related taxes ) - Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Basic income per common and common equivalent share: (Loss) income from continuing operations $ ) $ Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Diluted income per common and common equivalent share: (Loss) income from continuing operations $ ) $ Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted 4 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (in thousands, except per share data) For the For the Nine Months Ended Nine Months Ended September 30, 2011 September 30, 2010 (unaudited) (unaudited) Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers' compensation and general and professional liability insurance Operating administrative costs Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $244 and $222, respectively Transaction costs - Loss on sale of assets, net - Restructuring costs - Loss on asset impairment - Total costs and expenses (Loss) income before income taxes and discontinued operations ) Income tax expense (Loss) income from continuing operations ) Discontinued operations: Loss from discontinued operations, net of related taxes ) ) Loss on disposal of discontinued operations, net of related taxes ) - Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Basic income per common and common equivalent share: (Loss) income from continuing operations $ ) $ Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Diluted income per common and common equivalent share: (Loss) income from continuing operations $ ) $ Loss from discontinued operations, net ) ) Net (Loss) income $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted 5 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Three Months Ended Three Months Ended September 30, 2011 September 30, 2010 (unaudited) (unaudited) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities, including discontinued operations: Depreciation and amortization Amortization of favorable and unfavorable lease intangibles ) ) Provision for losses on accounts receivable Loss on sale of assets, including discontinued operations, net - Loss on asset impairment - Stock-based compensation expense Deferred taxes ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable 23 ) Restricted cash 52 Prepaid expenses and other assets ) Accounts payable ) Accrued compensation and benefits ) ) Accrued self-insurance obligations Income taxes payable - Other accrued liabilities Other long-term liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets - Net cash used for investing activities ) ) Cash flows from financing activities: Borrowings of long-term debt - Principal repayments of long-term debt and capital lease obligations ) ) Proceeds from issuance of common stock - Deferred financing costs - ) Net cash used for financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net cash provided by operating activities to free cash flow: Net cash provided by operating activities $ $ Capital expenditures ) ) Free cash flow $ $ Free cash flow is defined as net cash flow provided by operating activities less cash used for capital expenditures. Free cash flow is used by management to evaluate discretionary cash flow potentially available for debt service and other financing activities. 6 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Nine Months Ended Nine Months Ended September 30, 2011 September 30, 2010 (unaudited) (unaudited) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities, including discontinued operations: Loss on extinguishment of debt Depreciation and amortization Amortization of favorable and unfavorable lease intangibles ) ) Provision for losses on accounts receivable Loss on sale of assets, including discontinued operations, net - Loss on asset impairment - Stock-based compensation expense Deferred taxes Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Restricted cash ) Prepaid expenses and other assets ) Accounts payable ) ) Accrued compensation and benefits ) Accrued self-insurance obligations ) Income taxes payable - Other accrued liabilities Other long-term liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets - Acquisitions, net of cash acquired ) - Net cash used for investing activities ) ) Cash flows from financing activities: Borrowings of long-term debt - Principal repayments of long-term debt and capital lease obligations ) ) Payment to non-controlling interest - ) Distribution to non-controlling interest - ) Proceeds from issuance of common stock - Deferred financing costs - ) Net cash used for financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net cash provided by operating activities to free cash flow: Net cash provided by operating activities $ $ Capital expenditures ) ) Free cash flow $ $ Free cash flow is defined as net cash flow provided by operating activities less cash used for capital expenditures. Free cash flow is used by management to evaluate discretionary cash flow potentially available for debt service and other financing activities. 7 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO ADJUSTED EBITDA and ADJUSTED EBITDAR (in thousands) For the For the Three Months Ended Three Months Ended September 30, 2011 September 30, 2010 (unaudited) (unaudited) Total net revenues $ $ Net (loss) income $ ) $ (Loss) income from continuing operations ) Income tax expense Interest, net Depreciation and amortization EBITDA $ ) $ Loss on sale of assets, net - Restructuring costs - Loss on asset impairment - Adjusted EBITDA $ $ Center rent expense Adjusted EBITDAR $ $ EBITDA is defined as earnings before loss on discontinued operations, income taxes, interest, net, depreciation and amortization.Adjusted EBITDA is defined as EBITDA before loss on sale of assets, restructuring costs and loss on asset impairment.Adjusted EBITDAR is defined as Adjusted EBITDA before center rent expense.Adjusted EBITDA and Adjusted EBITDAR are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.Adjusted EBITDA and Adjusted EBITDAR are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability.Adjusted EBITDA and Adjusted EBITDAR should not be considered as measures of financial performance under generally accepted accounting principles.As the items excluded from Adjusted EBITDA and Adjusted EBITDAR are significant components in understanding and assessing finance performance, Adjusted EBITDA and Adjusted EBITDAR should not be considered in isolation or as alternatives to net income, cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because Adjusted EBITDA and Adjusted EBITDAR are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations.Adjusted EBITDA and Adjusted EBITDAR as presented may not be comparable to other similarly titled measures of other companies. 8 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO ADJUSTED EBITDA and ADJUSTED EBITDAR (in thousands) For the For the Nine Months Ended Nine Months Ended September 30, 2011 September 30, 2010 (unaudited) (unaudited) Total net revenues $ $ Net (loss) income $ ) $ (Loss) income from continuing operations ) Income tax expense Interest, net Depreciation and amortization EBITDA $ ) $ Loss on sale of assets, net - Restructuring costs - Loss on asset impairment - Adjusted EBITDA $ $ Center rent expense Adjusted EBITDAR $ $ EBITDA is defined as earnings before loss on discontinued operations, income taxes, interest, net, depreciation and amortization.Adjusted EBITDA is defined as EBITDA before loss on sale of assets, restructuring costs and loss on asset impairment.Adjusted EBITDAR is defined as Adjusted EBITDA before center rent expense.Adjusted EBITDA and Adjusted EBITDAR are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.Adjusted EBITDA and Adjusted EBITDAR are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability. Adjusted EBITDA and Adjusted EBITDAR should not be considered as measures of financial performance under generally accepted accounting principles. As the items excluded from Adjusted EBITDA and Adjusted EBITDAR are significant components in understanding and assessing finance performance, Adjusted EBITDA and Adjusted EBITDAR should not be considered in isolation or as alternatives to net income, cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Adjusted EBITDA and Adjusted EBITDAR are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations. Adjusted EBITDA and Adjusted EBITDAR as presented may not be comparable to other similarly titled measures of other companies. 9 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF INCOME (LOSS) FROM CONTINUING OPERATIONS TO ADJUSTED EBITDA and ADJUSTED EBITDAR ($ in thousands) For the Three Months Ended September 30, 2011 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical Staffing Services Other & Corp Seg Elimination of Affiliated
